DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 04/29/2021.
	Claims 1-3, and 5-14 are pending in this application.
	Claim 4 has been cancelled.
	
	Claims 8-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Remarks

2.	Applicant's arguments have been fully considered, but are moot in view of a new ground of rejection.  See details below.

Claim Objection


	In claim 5, the limitation “the resin” lacks an antecedent basis.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-3, 5, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takata et al. (US 8,044,582)
	Regarding claim 1, Takata discloses a display device comprising: 
	plural pixel elements (see figs. 1, 2) that are arranged on a substrate 101 in a matrix manner, wherein among the plural pixel elements, plural outside pixel elements 360 that are positioned in an outer periphery are set as a non-display region and plural inside pixel elements 340 that are positioned on an inside of the outside pixel elements are set as a display region, wherein 
	the plural outside pixel elements 360 can be caused to emit light, but are controlled so as not to emit light.  See col. 4, line 52 – col. 5, line 7.

	Regarding claim 2, Takata discloses the display device according to claim 1, wherein at least one of the plural outside pixel element 360 is provided as an identification pattern that indicates a matrix of the inside pixel element.  See figs. 1, 2.

	Regarding claim 3, Takata discloses the display device according to claim 2, wherein the identification pattern is set as a shape that depicts a character or a figure.  See figs. 1, 2.

	Regarding claim 5, Takata discloses the display device according to claim 1, wherein in a top view, an area that is occupied by a resin 330 in the display region is set to 30% or less.  See figs. 1, 2.

	Regarding claim 7, Takata discloses a display system comprising: Page 3 of 9Response to Non-Final Office Action dated February 1, 2021 Appl. No.: 16/237,129 Attorney Docket No.: US75325 the display device according to claim 1.  See figs. 1, 2.

	Regarding claim 14, Takata discloses a display device comprising: 
	plural pixel elements (see figs. 1, 2) that are arranged on a substrate 101 in a matrix manner, wherein among the plural pixel elements, plural outside pixel elements 360 that are positioned in an outer periphery are set as a non-display region and plural inside pixel elements 340 that are positioned on an inside of the outside pixel elements are set as a display region, wherein the plural outside pixel elements 360 can be caused to emit light, but are covered by light shielding resin or a light shielding frame, .

Claim Rejections - 35 U.S.C. § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 8,044,582) in view of Nam et al. (US 2018/0059485).
	Regarding claim 6, Takata discloses the display device according to claim 1, comprising all claimed limitations, as discussed above, except for further comprising a phosphor layer that covers the inside pixel elements.  

	Nam discloses a display device, shown in fig. 7, comprising: a phosphor layer 321, 322 that covers the inside pixel elements  (comprising transistor 20 and OLED 310).  See  paras. 0141-0145.

	It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify the invention of Takata to further include a phosphor .

Conclusion


8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.




/Dao H Nguyen/
Primary Examiner, Art Unit 2818
July 20, 2021